Case: 13-60725      Document: 00512734559         Page: 1    Date Filed: 08/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60725
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 14, 2014
GILMAR DA SILVA-FREIRE,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 950 501


Before JOLLY, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Gilmar Da Silva-Freire (Da Silva), a native and citizen of Brazil,
petitions for review of the denial of his application to reopen removal
proceedings. Generally, this court has authority to review only the decision of
the Board of Immigration Appeals (BIA), but we will consider the decision of
the immigration judge (IJ) if that decision influenced the BIA’s determination.
Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Because the BIA agreed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60725    Document: 00512734559    Page: 2   Date Filed: 08/14/2014


                                No. 13-60725

with the IJ’s findings and conclusions, the IJ’s findings are reviewable. See
Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002).
      Da Silva was ordered removed in absentia after he failed to appear at his
removal hearing. In his motion to reopen, Da Silva argued that he did not
receive notice of the hearing because the address to which the notice was sent
did not include his apartment number; he asserted that a Government official
mistakenly omitted the apartment number. The IJ concluded that Da Silva
had not rebutted the presumption of delivery applicable to hearing notices sent
by regular mail because the notice had been sent to the address provided by
Da Silva. The BIA agreed with the IJ’s findings and dismissed the appeal.
Before this court, Da Silva argues that his removal proceedings should be
stayed pending a decision on his petition for review. He does not challenge the
denial of his motion to reopen the removal proceedings, however. By failing to
brief the dispositive issues, Da Silva has abandoned any argument that the
BIA abused its discretion in determining that he was not entitled to relief on
his motion to reopen. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003).
      Accordingly, Da Silva’s petition for review is DENIED. His motions for
the appointment of counsel and for a bond hearing are likewise DENIED.




                                      2